Citation Nr: 9920790	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  95-30 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  The propriety of the initial rating assigned for the 
service-connected headaches, currently evaluated as 
noncompensable.  

2.  The propriety of the initial rating assigned for the 
service-connected residual left ankle sprain, currently 
evaluated as noncompensable.  

3.  The propriety of the initial rating assigned for the 
service-connected cervical spine disability, currently 
evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Michael E. Wildhaber



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from January 1976 to 
August 1986.  

The Board of Veterans' Appeals (Board) originally received 
this case on appeal from a February 1992 decision of the RO.  

In May 1995, the Board granted service connection for 
headaches, residual left ankle sprain and a cervical spine 
disability.  The RO subsequently assigned noncompensable 
ratings for the service-connected disabilities and the 
veteran timely perfected an appeal, claiming that he was 
entitled to higher ratings for the service-connected 
disabilities.  

In April 1997, the Board assigned a 10 percent rating for the 
veteran's service-connected cervical spine disability and 
denied higher ratings for the service-connected headaches and 
residual left ankle sprain.  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").

While his claims were pending at the Court, the veteran's 
representative and the VA Office of General Counsel filed a 
Joint Motion requesting that the Court vacate the Board's 
decision and remand the case to the Board for further 
development and readjudication.  In a December 1998 Order, 
the Court granted the Joint Motion.  The case has been 
returned to the Board.  

In February 1996, the veteran was scheduled for a hearing at 
the RO; however, the veteran was reported by the RO to no 
longer request a hearing.  



REMAND

In granting the joint motion for remand, the Court directed 
that the veteran undergo all necessary VA examinations to 
determine the veteran's current level of disability regarding 
the aforementioned issues currently on appeal.  See Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

The Board notes that the veteran's claims of entitlement to 
higher ratings for the service-connected headaches, residual 
left ankle sprain and cervical spine disability are well 
grounded in that they are not inherently implausible.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  VA therefore 
has a duty to assist him in developing the facts pertinent to 
his claims.  See 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.159 (1998); Proscelle, 2 Vet. App. 629 (1992); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that the examiner should determine whether any affected joint 
exhibited weakened movement, excess fatigability or 
incoordination.  These determinations were to be expressed in 
terms of additional range of motion lost due to any pain, 
weakened movement, excess fatigability or incoordination.  
Id.; See also 38 C.F.R. §§ 4.40, 4.45 (1998).  The Board 
notes that the requested VA examinations must specifically 
fulfill these requirements in evaluating the veteran's 
residual left ankle sprain and cervical spine disability.  

The Board also notes that the Court recently recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, separate ratings 
can be assigned for separate periods of time-a practice 
known as "staged" rating.  The RO should consider whether 
"staged" rating is warranted for the veteran's service-
connected disabilities on appeal.  

Thus, to ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers who have treated him for 
his service-connected headaches, residual 
left ankle sprain and cervical spine 
disability since December 1992.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record, 
including any x-ray studies or CT scans 
as referenced in the March 1996 VA 
outpatient treatment records.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The veteran should then be scheduled 
for a special VA examination to determine 
the current severity of the service-
connected headaches.  The examiner should 
be provided with the claims folder for 
review.  All indicated tests should be 
accomplished.  The examiner should 
specifically comment on whether the 
veteran's headaches are prostrating and 
on the frequency of the headaches.  The 
examiner should also comment on whether 
the veteran's headaches are productive of 
severe economic inadaptability.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of the service-connected 
residual left ankle sprain.  The claims 
folder must be made available to the 
examiner prior to the examination.  All 
indicated tests must be performed and the 
examination must include complete range 
of motion testing of the left ankle.  In 
addition to noting the range of motion of 
the left ankle, the examiner should 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss of the left leg due 
to any of the following:  (1) pain on 
use, including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  

4.  The veteran should also be afforded a 
VA neurology examination to determine the 
current severity of the service-connected 
cervical spine disability.  The claims 
folder must be made available to the 
examiner prior to the examination.  All 
indicated tests must be performed and the 
examination must include complete range 
of motion testing of the cervical spine.  
In addition to noting the range of motion 
of the cervical spine, the examiner 
should indicate whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
cervical spine due to any of the 
following:  (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  

5.  After completion of all requested 
development, the RO should again review 
the veteran's claims on the basis of all 
the evidence of record.  This should 
include reviewing, and responding to, the 
recently submitted records.  The RO 
should be sure to address whether the 
veteran is entitled to a separate 
compensable rating for the service-
connected residual left ankle sprain 
pursuant to 38 C.F.R. § 4.71a including 
Diagnostic Code 5003 (1998).  The RO must 
also consider whether a staged rating is 
applicable, consistent with the Court's 
decision in Fenderson v. West, in regard 
to the service-connected disabilities at 
issue.  If any action taken remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  

The purpose of this remand is to comply with the Court's 
directives and to obtain additional information concerning 
the veteran's case.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of the case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


